PER CURIAM.
John M. Dodson, Bill Thomas, John Cur-rie and George “Skip” Huskey, the Randall County Commissioners Court (the Commissioners Court), C.W. “Mac” McMenamy, the Randall County Judge, Geneva Bag-well, the County Treasurer, and Lyndell Moore, the County Auditor, appellants, appeal from a temporary injunction rendered by the trial court in favor of Randall L. Sherrod, the Randall County Criminal District Attorney and Michael B. Krai, appel-lees, in the cause of action against appel*916lants for a permanent injunction and mandamus relief.
Appellants bring two points of error by which they challenge the temporary injunction. By the first point, appellants claim the trial court abused its discretion by granting the temporary injunction, because the injunction altered the status quo. By the second point of error, appellants maintain that the trial court abused its discretion by issuing the temporary injunction, because appellees failed to establish a probable right of recovery on final hearing.
All three members have written separate opinions. Justice Poff would overrule the first point of error, sustain the second point of error as to the Commissioners Court’s failure to fund a third investigator position for the District Attorney’s office, and would overrule the second point as to the District Attorney’s salary supplement. Justice Dodson would sustain the second point of error and conclude that a determination of the first point of error is unnecessary to the disposition of the appeal. Justice Boyd would overrule the first point of error and would sustain the second point of error.
Consequently, a majority of the panel overrules the first point of error and sustains the second point of error. Accordingly, the judgment of the trial court is reversed, the temporary injunction is dissolved, and the cause is remanded to the trial court for proceedings consistent with the majority determination of the second point of error. The opinion of each Justice explicating his determination of each point of error appears in the following order: Justice "Poff, Justice Dodson, and Justice Boyd.